Name: COMMISSION REGULATION (EC) No 1982/97 of 10 October 1997 determining the extent to which export licence applications for products falling within the olive oil sector can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 L 278/ 18 I EN I Official Journal of the European Communities 11 . 10 . 97 COMMISSION REGULATION (EC) No 1982/97 of 10 October 1997 determining the extent to which export licence applications lor products falling within the olive oil sector can be accepted from 6 to 8 October 1997 and the lodgement of licence applications should be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats ('), as last amended by Regulation (EC) No 1581 /96 (2), and in par ­ ticular Article 2 and 3 thereof, Having regard to Commission Regulation (EC) No 2543/95 of 30 October 1995 laying down special detailed rules for the application of the system of export licences for olive oil (3), as last amended by Regulation (EC) No 2126/96 (4), and in particular Article 3 (3) thereof, Whereas, in view of the limits resulting from the agree ­ ments concluded under Article 228 of the Treaty, the issue of the export licences applied for would result in an overrun on the quantities for normal disposal laid down for the 1996/97 marketing year, whereas a percentage of acceptance should be set for the quantities applied for HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 3 (3) of Regulation (EC) No 2543/95:  the export licence applications submitted from 6 to 8 October 1997 shall be accepted in part at a rate of 50 %,  the lodging of export licence applications is hereby suspended from 13 to 17 October 1997 . Article 2 This Regulation shall enter into force on 11 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ 172, 30 . 9 . 1966, p . 3025/66. (2) OJ L 206, 16 . 8 . 1996, p . 11 . 0 OJ L 260 , 31 . 10 . 1995, p. 33 . (*) OJ L 284, 6 . 11 . 1996, p. 15.